DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-4, 6-16 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 19 recite “an open GSE thermal loop” in the second line of each claim. The term “open” is not found by the examiner in the specification as originally filed as such it is not clear what is meant to be captured by the term “open GSE thermal loop” and how open modifies the GSE thermal loop, whether this a loop that can be opened or is detachable in some way or if the term open simply refers to the loop being 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite an open GSE thermal loop in line 2 of each claim. Given the term “open” is never found in the specification it is not clear how the GSE thermal loop is modified by the term “open”. Whether this a loop that can be opened or is detachable in some way or if the term open simply refers to the loop being open is some general way, such as open to a battery pack or another component as what the loop is open to is never established in the claim language. Given the lack of definition of open in the specification as originally filed it is unclear how the term open is meant to modify the GSE thermal loop. Claims 1-4 and 6-16 are rejected for their dependency from claim 1.
Regarding claim 15, it is unclear what is meant by regulate the battery temperature based a cabin temperature. Given the current wording it is unclear if this is meant for the battery temperature to be regulated based “on” a cabin temperature as the claim states that the battery temperature is regulated based a cabin temperature which does not establish a clear link between the battery temperature regulation and the cabin temperature given the indefiniteness of the grammar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and was 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view of Gauthier et al. (US Patent Application Publication US 2016/0207417 A1).
Regarding claim 1, Dyer discloses (Figure 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: a open GSE thermal loop (a loop of coolant from coolant source 14 supplying coolant to battery through supply line 18 and coolant conduit 26 per paragraph 0025 and 0029 and where coolant returns to the coolant source 14 from the battery 30 per paragraph 0030, where an open loop is not further defined in the claims or specification and as such open is broadly interpreted as open in any manner such as open to the battery 30  or open in the fact that the loop can be opened by detaching the connector 18c per paragraph 0029)  configured to be  coupled to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028), wherein the GSE thermal loop is 
a GSE thermal system (coolant source 14 ) and coupled to the GSE thermal loop, wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the coolant source 14 provides cooling to the battery 30 per paragraph 025);
a cooling element configured to cool the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels (the cooling source 14 may contain a heat exchanger per paragraph 0030 or a refrigeration unit 16 per paragraph 0036).
However Dyer does not explicitly disclose a heating element configured to warm the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels.
Gauthier teaches (Figures 1 and 3A-3B) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and a heating element  (heater 117) configured to warm the fluid circulating in a thermal loop before the fluid flows back to the one or more channels ( coolant heated by heater 117 circulates to the battery pack per paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal loop of Dyer to include a heating element as taught by Gauthier. Doing so would provide a means for heating the battery in in response to the battery temperature being too low as recognized by Gauthier (per paragraphs 0014, 0027 and 0061).

Regarding claim 2, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the GSE unit is a cart configured to move to a location of the aircraft (rapid 
Regarding claim 3, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the GSE unit is configured to serve as a heat source or a heat sink for the battery pack (the rapid charging station 10a or 10 be’ coolant source 14 servers to cool the battery 30 per paragraph 0025 or 0029).
Regarding claim 6, Dyer as modified discloses the claim limitations of claim 5 above and Dyer further discloses the cooling element comprises a heat exchanger using a refrigerant (the heat exchanger removes heat from a refrigerant or coolant per paragraph 0030).
Regarding claim 7, Dyer as modified discloses the claim limitations of claim 5 above and Gauthier further discloses the heating element comprises a heat exchanger or a positive thermal coefficient heater (the heater 117 exchanges heat with the coolant to heat the battery per paragraph 0027).

Regarding claim 13, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses, the GSE thermal system is configured to regulate the battery temperature prior to a flight of the aircraft (as the aircraft is parked for charging and not in operation/flight as is the case with rapid charring device 10b recharging the aircraft 20 overnight as disclosed in paragraph 0027 when the rapid chagrin station 10b is a ground vehicle and would inherently regulate the battery temperature prior any aircraft operation/flight as the aircraft would be operated in cycles as the battery 30 of the aircraft 20 would come in for multiple recharging cycles to the charging station 10b as the battery 30 was repeatedly depleted after operation/flight of the aircraft).
Regarding claim 14, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses, the GSE thermal system is configured to regulate the battery temperature prior to the aircraft using a cabin thermal management system to regulate a cabin temperature 

Regarding claim 15, to the extent that claim 15 is understood in light of the Section 112 rejection set forth herein Dyer discloses the claim limitations of claim 14 above however Dyer does not explicitly discloses that the GSE thermal system is configured to regulate the battery temperature based a cabin temperature.
Gauthier teaches (Figures 1 and 3A-3C) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) where the thermal  system  (thermal management system 115) configured to regulate the battery temperature based a cabin temperature (the cooler 119 and heater 117 regulate the temperature of temperature of the battery 109 and the cabin 121 as seen in figure 1 and per paragraph 0027) where the thermal regulation system of the battery is managed based on the temperature of the cabin (per figures 3A-3C the thermal management system 115 controls both the temperature of the cabin and the temperature of the battery per paragraph 0027 and in turn in the steps of maintaining the cabin temperature heats or cools the cabin in addition  to heating or cooling the battery based on the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively flied to have modified the thermal loop of Dyer to include cabin temperature based controls as taught by Gauthier. Doing so would provide a means for preconditioning a cabin of a vehicle using a thermal management system that conditions both the battery and the cabin as recognized by Gauthier (per paragraphs 0027 and 0066).

Regarding claim 16, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses, a power system configured to supply power to one or more electric components of the aircraft and configured to recharge the battery pack (the power charging source 12 charges the battery 30  per paragraphs 0025 and 0029).
Regarding claim 19, Dyer discloses (Figure 1-3) a ground support equipment (GSE) unit (rapid charging station 10a or 10b), comprising: an open GSE thermal loop (rapid charging station 10a or 10b with a loop of coolant from coolant source 14 supplying coolant to battery through supply line 18 and coolant conduit 26 per paragraph 0025 and 0029 and where coolant returns to the coolant source 14 from the battery 30 per paragraph 0030, where an open loop is not further defined in the claims or specification and as such open is broadly interpreted as open in any manner such as open to the battery 30  or open in the fact that the loop can be opened by detaching the connector 18c per paragraph 0029) configured to be coupled to one or more channels of a battery pack (coolant passes through channels 34 of battery 30 per paragraph 0020) onboard an aircraft (device 20 may be an aircraft per paragraph 0019 and 0028), wherein the GSE thermal loop is configured to allow fluid from the one or more channels to circulate therein (per paragraphs 0025, 0029 and 0030); 
a GSE thermal system (coolant source 14 ) coupled to the GSE thermal loop, wherein the GSE thermal system is configured to regulate a battery temperature of the battery pack (the 
a power system configured to supply power to one or more electric components of the aircraft and configured to recharge the battery pack (the power charging source 12 charges the battery 30  per paragraphs 0025 and 0029);
a cooling element configured to cool the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels (the cooling source 14 may contain a heat exchanger per paragraph 0030 or a refrigeration unit 16 per paragraph 0036).
However Dyer does not explicitly disclose a heating element configured to warm the fluid circulating in the GSE thermal loop before the fluid flows back to the one or more channels.
Gauthier teaches (Figures 1 and 3A-3B) a battery cooling and heating temperature control system (thermal management system 115) that contains a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and a heating element  (heater 117) configured to warm the fluid circulating in a thermal loop before the fluid flows back to the one or 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the thermal loop of Dyer to include a heating element as taught by Gauthier. Doing so would provide a means for heating the battery in in response to the battery temperature being too low as recognized by Gauthier (per paragraphs 0014, 0027 and 0061).
Claim 4  and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al. (US Patent Application Publication US 2014/0292260 A1) in view of Gauthier et al. (US Patent Application Publication US 2016/0207417 A1) and  Melendez et al. (US Patent Application Publication US 2017/0088007 A1).
Regarding claim 4, Dyer discloses the claim limitations of claim 1 above and Dyer further discloses the  GSE thermal system pumps the fluid within the GSE thermal loop (coolant is pumped per paragraphs 0025 and 0029).
However Dyer does not explicitly disclose that the pumping is accomplished by a pump.
It is exceedingly well known in the art to accomplish pumping or the movement of fluids by a pump as is taught by Melendez where Melendez discloses a battery thermal management system for an electric vehicle (pump 725 in figures 7, 10-14 where the pump 725 circulates coolant through a thermal control loop 727 from an auxiliary thermal management system 703 for cooling a vehicle battery 719 per paragraph 0052). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Dyer to include a pump as taught by Melendez. Doing so would provide a known structure for circulating coolant in a thermal control loop as recognized by Melendez (per paragraph 0052).
Regarding claim 8, Dyer as modified discloses the claim limitations of claim 5 above and Dyer further discloses the GSE thermal system comprises a temperature sensor ( systems 
However Dyer does not explicitly disclose that the sensor is a fluid temperature sensor configured to measure a fluid temperature of the fluid received from the one or more channels.
Melendez teaches a battery temperature monitoring system where the temperature sensor (229) may be a sensor that monitors a fluid temperature to measure a fluid temperature of the fluid received from the one or more channels of the battery (temperature sensor 229 may measure the temperature of thermal transfer fluid/coolant used to control the battery temperature as an alternative to monitoring individual battery temperatures per paragraph 0042).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the temperature sensor of Dyer to measure the fluid temperature of the fluid circulating in the battery as recognized by Melendez. Doing so would provide an alternative temperature measuring arrangement for controlling the battery temperature as a known alternative to directly measuring the battery temperature as recognized by Melendez (per paragraph 0042).
Regarding claim 9, Dyer as modified discloses the claim limitations of claim 8 above and Gauthier further discloses the cooling element (in coolant source 14) is configured to cool the fluid circulating in the GSE thermal loop however Dyer does not explicitly discloses that the cooling is initiated if a first measurement from the fluid temperature sensor is higher than or equal to a predetermined battery temperature. Gauthier teaches (Figures1 and 3B) a cooling element (cooler 119) element configured to cool the fluid circulating in the thermal loop (cooler 119 cools coolant circulated to the battery pack per paragraph 0027) and that that the cooling is initiated if a first measurement from the fluid temperature sensor is higher than or equal to a predetermined battery temperature (when the temperature is greater than T2 in step 349 the battery pack is cooled in step 353 per paragraph 0063). It would have been obvious to one of 
Regarding claim 10, Dyer as modified discloses the claim limitations of claim 9 above and Gauthier further discloses the cooling element (119)is configured to stop cooling the fluid circulating in the thermal loop if a second measurement from the fluid temperature sensor is lower than the predetermined battery temperature (if the battery temperature is less than T2 in step 349 after the battery temperature is continued to be measured in Step 329 the cooling would be stopped as it would not proceed to step 353 where the batteries are cooled per paragraph 0063 and 0064).
Regarding claim 11, Dyer as modified discloses the claim limitations of claim 8 above and Gauthier further discloses the heating element (117) is configured to warm the fluid circulating in the thermal loop if a first measurement from the fluid temperature sensor is lower than a predetermined battery temperature (when the temperature of the battery is less than T1 per paragraph 0061 and step 329 of figure 3B then heat is applied to the batteries)
Regarding claim 12, Dyer as modified discloses the claim limitations of claim 11 above and Gauthier further discloses the heating element (117) is configured to stop warming the fluid circulating in the thermal loop if a second measurement from the fluid temperature sensor is higher than or equal to the predetermined battery temperature (if the battery temperature is greater than T1 in step 331 after the battery temperature is continued to be measured in Step 329 the heating would be stopped if as it would not proceed to step 335 where heat is applied to the batteries per paragraph 0061 and 0062) .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al. (US Patent Application Publication US 2016/0207417 A1) in view of Dyer et al. (US Patent Application Publication US 2014/0292260 A1) and Melendez et al. (US Patent Application Publication US 2017/0088007 A1).
Regarding claim 17, Gauthier discloses at temperature regulation method  comprising: receiving a user input, wherein the user input indicates a predetermined battery temperature for a battery pack  (the temperatures T1 and T2 of Figure 3B per paragraph 0061-0064) of a vehicle; 
receiving a first temperature measurement from a temperature sensor disposed in the unit (a temperature form the temperature sensor 143 per paragraph 0061) , wherein the temperature sensor is configured to measure a temperature of the battery pack (the temperature of the battery is measured by temperature sensor 143 per paragraph 0061) ; 
comparing the predetermined battery temperature with the first temperature measurement (the battery temperature is compared to T1 in step 331 and T2 in step 349 per paragraph 0061 and 0063); and based on the comparison, using a thermal system of the unit (the cooler 119 or heater 117) to regulate a battery temperature of the battery pack (the battery is cooled or heated by the cooler 119 and heater 117 respectively per paragraph 0027),
using a cooling element (cooler 119) of the thermal system to cool the fluid if the first temperature measurement is higher than or equal to the predetermined battery temperature (when the temperature is greater than T1 in step 331 and in turn greater than  T2 in step 349 the battery pack is cooled in step 353 per paragraph 0063); or using a heating element (the heater 117) of the thermal system to warm the fluid if the first temperature measurement is lower than the predetermined battery temperature (when the temperature of the battery is less than T1 per paragraph 0061 and step 329 of figure 3B then heat is applied to the batteries).

However Gauthier does not discloses the method of regulating the temperature of the battery is applied to a ground support equipment (GSE) unit coupled to an aircraft and uncoupling the GSE from the aircraft .  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have applied the battery temperature control method to the ground support unit for aircraft battery cooling of Dyer. Doing so would provide a known method of battery temperature control discloses by Gauthier  that could regulate the temperature of a battery of an aircraft as disclosed by Dyer and provide temperature regulation of the battery of an aircraft during charging of an aircraft battery  as recognized by Dyer (per paragraph  0019 and 0028-0029).
Additionally Gauthier does not explicitly disclose that the sensor is a fluid temperature sensor configured to measure a fluid temperature of fluid circulating in the battery pack,  or explicitly disclose using a cooling element of the thermal system to cool the fluid; or using a heating element of the thermal system to warm the fluid.
Melendez teaches a battery temperature monitoring system where the temperature sensor (229) may be a sensor that monitors a fluid temperature to measure a fluid temperature of the fluid in the battery and to use a  (temperature sensor 229 may measure the temperature of thermal transfer fluid/coolant used to control the battery temperature as an alternative to monitoring individual battery temperatures per paragraph 0042),  the cooling element (cooler 225) and heating element (heater 223) are used to cool or heat where the fluid respectively (cooler 225 and heater 223 heat the coolant per paragraph 0041) .
.
Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive. Regarding the applicant’s argument that the amendments to claim 15 overcome the previous rejection under 35 U.S.C. 112. The examiner notes that the amendments to claim 15 still leave the claim grammatically unclear as noted above and as the claim states that the battery temperature is regulated based a cabin temperature, which does not establish a clear link between the battery temperature regulation and the cabin temperature given the indefiniteness of the grammar.  As such Claim 15 remains rejected under 35 U.S.C. 112. 
Regarding the applicant’s arguments that Gauthier does not disclose a open GSE thermal loop, the examine notes that an open GSE thermal loop is never recited in the specification and the term “open” is never found in the specification at all and as such it is unclear how the term “open” is meant to modify the GSE thermal loop as noted in the rejections under 35 U.S.C. 112 above. If it is simply a general term of being open in some way the examiner notes that the thermal management system is open in that it connected to the battery pack and the cabin 121 as the heat must be transferred between those three elements. Further if the term “open” is meant to encompass a system loop that is open in that it can be attached to a separate battery pack, as is the case with the base reface of Dyer for claims 1 and 19, where the GSE loop of Dyer can be open in that the loop is open to the battery 30 or open in the fact In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case for claims 1 and 19 the base reference of Dyer discloses a loop that can be open in multiple ways and as such Gauthier is not required to disclose any specific open GSE loop configuration. While Dyer discloses the basic open Support equipment loop  but only explicitly discloses cooling of the battery with the loop, and Gauthier taches why heating as well as cooling of the battery and cabin may be required as noted in the rejection above. Therefore Dyer in view of Gauthier still disclose the claim limitations of claim 1 and 19 above.
 Similarly regarding the applicant’s arguments regarding claim 17, Gautier teaches the general control structure and Melendez teaches measuring temperature of coolant to control battery temperature and using a coolant to heat or cool a battery as noted above and Dyer teaches the specific use of GSE thermal control loop that is capable of being uncoupled from an aircraft to provide temperature regulation during charging of an aircraft. As such the combination of references recite the limitations of claim 17 as noted above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763